Barker, J.
It is useless to discuss the plaintiff’s exceptions to the exclusion of evidence, or to the refusal to submit the question of the due care of the plaintiff’s intestate to the jury, as in any aspect of the case, if the plaintiff’s intestate was not a trespasser, which we do not decide, he was at most a mere licensee, and so far as he was concerned the defendant had a right to arrange and use its property in any lawful manner, and owed him no duty with respect to it, except to refrain froni setting a trap for him, and from doing him intentional or wanton harm. Sweeny v. Old Colony & Newport Railroad, 10 Allen, 368, 372. Metcalfe v. Cunard Steamship Co. 147 Mass. 66. Heinlein v. Boston & Providence Railroad, 147 Mass. 136. Reardon v. Thompson, 149 Mass. 267. Daniels v. New York & New England Railroad, 154 Mass. 349, 354. Redigan v. Roston & Maine Railroad, 155 Mass. 44. The live electric wire with which the deceased came in contact was a lawful apparatus, used in the ordinary business of the defendant, and was not designed as a trap. Exceptions overruled.